DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 06/18/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the provisional nonstatutory double patenting rejections of claims 1, 2, 5, and 6 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-6
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: 3 and 4
Amended claims: 1
New claims: 7-10
Claims currently under consideration: 1, 2, and 5-10
Currently rejected claims: None
Allowed claims: 1, 2, and 5-10

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 7 requiring a process for the preparation of steviol glycosides compositions via the extraction of stevia leaves that were from a cultivar selectively bred to yield an increased rebaudioside M concentration, where the cultivar is from among the three claimed cultivars or their noted progeny are novel and non-obvious in view of the prior art. The claims are consequently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793